DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 3/23/2022, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 3/23/2022 have been fully considered but they are not persuasive.  The claim still recite an abstract idea without significantly more as shown below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 			With respect to Claims 1,11 recite the limitation	combining the first and second sets of user picks with the first sequence signal and/or the second sequence signal to create at least a first modified hyper-complex signal or a second modified hyper-complex signal; and
	performing signal alignment on the first and second modified hyper-complex signals to correlate well data between the first sequence signal and the second sequence signal.	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by Equations in the specification which are an explicit recitation of the mathematical concept.	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element – 	acquiring a first sequence signal from a first logging tool and a second sequence signal from a second logging tool lowered into boreholes of a first well and a second well, wherein the first sequence signal is a first hyper-complex comprising at least a first data point including a first set of components and a second data point including a second set of components representing parameters at two depths of the first well, and wherein the second sequence signal is a second hyper-complex comprising at least a third data point and a fourth data point including a third set of components and a fourth set of components representing parameters at two depths of the second well;
	acquiring a first set of user picks and a second set of user picks, wherein the first set of user picks contains a first correspondence between a component in the first set of the first data point and a component in the third set of the third data point, and wherein the second set of user picks contains a second correspondence between a second component in the second set of the second data point and a second component in the fourth set of the fourth data point;	This limitation is viewed as mere data gathering and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	  As claimed the invention seems to imply that any data could be applied to the judicial exception and would achieve some goal or practical application.  If one of ordinary skill in the art wanted to implement the invention, he/she would need to know what data is gathered to achieve a practical invention. 	Examiner notes that the limitation concerning 	A non-transitory storage medium comprising computer-readable instructions executable by a processor to implement a method for correlating data	is viewed as generic computer structures performing generic functions and thus does not recite a practical application.	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception to signal alignment. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 	acquiring a first sequence signal from a first logging tool and a second sequence signal from a second logging tool lowered into boreholes of a first well and a second well, wherein the first sequence signal is a first hyper-complex comprising at least a first data point including a first set of components and a second data point including a second set of components representing parameters at two depths of the first well, and wherein the second sequence signal is a second hyper-complex comprising at least a third data point and a fourth data point including a third set of components and a fourth set of components representing parameters at two depths of the second well;
	acquiring a first set of user picks and a second set of user picks, wherein the first set of user picks contains a first correspondence between a component in the first set of the first data point and a component in the third set of the third data point, and wherein the second set of user picks contains a second correspondence between a second component in the second set of the second data point and a second component in the fourth set of the fourth data point;	 is viewed as insignificant extrasolution activity as mere data gathering in an conventional way and, therefore, does not provide an inventive concept.  Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Dupont (US 2021/0102457 A1) 	Grant (US 2018/0225778 A1)	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the claims do not impose a meaningful limitation describing what problem is being remedied or solved. 	Dependent claims 2-10, 12-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).  
	Claims 2-10, 12-20 further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claims 1 and 11 recite	“combining the first and second sets of user picks with the first sequence signal and/or the second sequence signal to create at least a first modified hyper-complex signal or a second modified hyper-complex signal; and	performing signal alignment on the first and second modified hyper-complex signals to correlate well data between the first sequence signal and the second sequence signal.”	The specification fails to teach how the combining is performed to create a first modified hyper-complex signal and second modified hyper-complex signal.  Since these signals are then aligned, the specification fails to teach how they are misaligned (or different) such that an alignment would be necessary.  Since the inputs are the same for both modified hyper-complex signals the outputs would seem to imply they would be the same, but the specification does not teach what is unique about the first  and second modified hyper-complex signal.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 1, 11 recite “acquiring a first sequence signal from a first logging tool and a second sequence signal from a second logging tool lowered into boreholes of a first well and a second well”.  This limitation recites that the second logging tool is lowered into the borehole of a first well and a second well.  It is not clear if the first logging tool is lowered into a well or not and is therefore indefinite.	Claims 1, 11 recite “wherein the second sequence signal is a second hyper-complex comprising at least a third data point and a fourth data point including a third set of components and a fourth set of components representing parameters at two depths of the second well;  This limitation recites that the fourth data point including a third set of components and a fourth set of components.	Claim 1, 11 recite “the first set of the first data point” and “the second set of the second data point”.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what the sets are referring to and is therefore indefinite.	Claim 1, 6, 11, recite “and/or”.  However it is not clear what this notation means and is therefore indefinite.	Claim 1, 11 recites “combining the first and second sets of user picks with the first sequence signal and/or the second sequence signal to create at least a first modified hyper-complex signal or a second modified hyper-complex signal; and
	performing signal alignment on the first and second modified hyper-complex signals to correlate well data between the first sequence signal and the second sequence signal.”	However is it not clear how such an alignment on the first and second modified hyper-complex signals is performed if the combining only creates a first  modified hyper-complex signal.  The claim recites “or” for the second modified hyper-complex signal.  But this does not seem to be optional if the claims are aligning the second modified hyper-complex signal and is therefore indefinite.	Furthermore it is not clear what is being aligned since the input for the first and second modified hyper-complex signals are the same.  It is not clear what steps are performed in the combining steps to produce two different signals that are then aligned.  The two signals depended on the same inputs and it is not clear what caused the outputs to be different such that an alignment is required.  It is not clear what the point of the two modified hyper-complex signals are and what the alignment is supposed to represent and is therefore indefinite.Examiner notes that prior art could not be applied to claims 1, 11 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Akkurt (WO2018/208634 A1) teaches a method which includes receiving well log data for a plurality of wells. A flag is generated based at least partially on the well log data. The wells are sorted into groups based at least partially on the well log data, the flag, or both. A model is built for each of the wells based at least partially on the well log data, the flag, and the groups.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863